Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because 
a) it should not refer to purported merits or speculative applications of the invention;
b) it exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“measurement unit” in claims 1, 14 and 15;
“storage unit” in claims 1-2, 15 and 17;
“marker creation unit” in claims 1 and 15;
“display control unit” in claims 1-2 and 15;
“control unit” in claim 13;
“light source drive unit” in claim 15;
“laser drive unit” in claim 16.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  in claim 10, line 2, “50.2 or less” should be “50.2 degrees or less”’;  in claim 11, line 1, “that comprising” should be “that comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “measurement unit”, “display control unit”, and “marker creation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For instance, according to paragraph [0052] of the specification, each of processor (200), image processing unit (204) and CPU (210) is the corresponding structure for performing the functions of the “measurement unit”, “marker creation unit” and “display control unit”.  Since it is not clear if each of these structures can individually perform the functions, certain combinations of these structures are required to perform the functions, or all of these structures are required to perform the functions, the written description fails to clearly link the specific structure to the functions.  Similarly, the same paragraph ([0052]) links both of the processor (200) and memory (212) to the functions of the “storage unit”  It is not clear if either one individually or both structures are required for performing the functions of either the “storage unit”.

Therefore, claims 1-17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, term “the parallel beam” (line 3) lacks antecedent basis.  In addition, it is not clear as to what this light is being compared to as being “parallel”.
creating the marker on the basis of…” is indefinite since claim 1, from which this claim depends, suggests that the marker is created by the marker creation unit (“a marker creation unit…creates a marker…”) and not the display control unit.
As to claim 17, as to the term “parallel beam” (line 3), it is not clear as to what this light is being compared to as being “parallel”.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 10-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action).
As to claim 1, Motohida discloses a measurement support device comprising: 
a head (measurement light generator 1, light guide 3, prism 4, Fig.1, [0011],[0031]) including a collimator (measurement light generator focuses light into a beam, [0011]) that emits measurement auxiliary light emitted from a light source as the parallel beam; 
an imaging unit (optical system 7b, imaging element 7a) that acquires an image of a subject ([0012],[0013]), on which a spot is formed with the measurement auxiliary light emitted 
a measurement unit (measurement light detection circuit 16 of processor 9, Fig.1) that measures a position of the spot on the imaging element on the basis of the image of the subject (calculates 2D coordinates of spot in image, [0013]); 
a storage unit (implicit part of the primary calculation circuit 17 and secondary arithmetic circuit 18 of processor 9, Fig.1) that stores information indicating a relationship between the position of the spot on the imaging element and an actual size of the subject (conversion tables and formulas are stored in the circuits of the processor 9, [0015]-[0021] so that the relationship between the position of the spot and the size of the object being measured (called observation unit 51) is known, [0013]); 
a marker creation unit (implicit part display control circuit 19 of processor 9) that acquires the information indicating the relationship from the storage unit on the basis of the measured position of the spot (based on the relationship information, the display control circuit “controls calculation results and display of images during measurement”, [0013]), and creates a marker indicating the actual size by obtaining a number of pixels corresponding to the marker on the imaging element on the basis of the acquired information (implicit part of processor 9 creates a ruler 23, Fig.15, [0033] indicating the actual size of the object being measured; the ruler will be made of pixels, the number of pixels required to display such ruler will be more or less depending on the actual size being indicated, e.g. spacing between ruler lines); and 
a display control unit (implicit part of display control circuit 19 of processor 9) that makes a display device display the image of the subject on which the spot is formed and the 
wherein the head emits measurement auxiliary light of which an optical axis has an inclination angle that is not 0 degrees with respect to an optical axis of the imaging optical system (e.g. Fig.4), and crosses a field angle of the imaging optical system (e.g. Fig.4), in a case where the optical axis of the measurement auxiliary light is projected on a plane including the optical axis of the imaging optical system (projected on the YZ plane, as seen in Fig.5, which includes the optical axis (Z axis) of the imaging optical system).
As to claim 3, the optical axis of the measurement auxiliary light emitted from the head is present in the plane (the measurement auxiliary light optical axis extends through the YZ plane, Fig.5).
As to claim 4, the optical axis of the measurement auxiliary light emitted from the head intersects the optical axis of the imaging optical system in the plane (shown intersecting the optical axis (Z) in Fig.5).
As to claim 5, the head has an optical member (prism 4, [0031], Fig.13) that changes an emission direction of the measurement auxiliary light emitted from the collimator and that changes the emission direction of the measurement auxiliary light such that an angle formed in the plane between the optical axis of the measurement auxiliary light emitted by the head and the optical axis of the imaging optical system becomes the inclination angle (Fig.5).
As to claim 6, the optical member is a prism member having an apex angle depending on the inclination angle ([0031], Fig.13).
As to claim 10, the inclination angle is 1.1 degrees or more and 50.2 or less in a case where the optical axis of the measurement auxiliary light is projected on the plane (measurement 
As to claim 11, Motohida discloses an endoscope system that comprises: the measurement support device according to claim 1 (see description of claim 1 above).
As to claim 15, Motohida discloses a processor for the endoscope system according to claim 11, the processor comprising a light source drive unit (measurement light control unit 2, Fig.1) that drives the light source, the measurement unit, the storage unit, the marker creation unit, and the display control unit (16,17,18,19, Fig.1).
As to claim 17, Motohida discloses a measurement support method using a measurement support device including a head (measurement light generator 1, light guide 3, prism 4, Fig.1, [0011],[0031]) including a collimator (measurement light generator focuses light into a beam, [0011]) that emits measurement auxiliary light emitted from a light source as the parallel beam, an imaging unit (optical system 7b, imaging element 7a) that acquires an image of a subject ([0012],[0013]), on which a spot is formed with the measurement auxiliary light emitted from the head, via an imaging optical system (optical system 7b) and an imaging element (imaging element 7a), and a storage unit (implicit part of the primary calculation circuit 17 and secondary arithmetic circuit 18 of processor 9, Fig.1) that stores information indicating a relationship between the position of the spot on the imaging element and an actual size of the subject (conversion tables and formulas are stored in the circuits of the processor 9, [0015]-[0021] so that the relationship between the position of the spot and the size of the object being measured (called observation unit 51) is known, [0013]), the method comprising: an auxiliary light emission step of emitting the measurement auxiliary light such that an optical axis of the auxiliary light has an inclination angle that is not 0 degrees with respect to an optical axis of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Salvati et al. (U.S. Pat. 5,070,401, hereinafter “Salvati”).
Motohida, as set forth above with respect to claim 1, fails to disclose that the storage unit stores information indicating a distortion aberration of a lens constituting the imaging optical system, and wherein the display control unit causes the marker to be displayed while creating the marker on the basis of a position at which the marker is displayed and the information indicating the distortion aberration of the lens stored in the storage unit.  However, Salvati teaches, in a similar measurement endoscope system (Fig.1), to store calibration and distortion correction data (col.3, line 26-51) and use this data to correct the image as well an any information being overlaid on the image, including markers, cursors, measurement numbers, etc. (col.4, lines 23-30).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have stored calibration and distortion correction data in the system of Motohida and apply such information to the image, as well as indicia being displayed on the image, to correct for distortion of the image which generally occurs in the peripheral areas of the optics field of view.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Melsky et al. (US .
	Motohida discloses collimating the measurement auxiliary light and transmitting such light through a light guide to the prism to reflect the light at the desired angle ([0011]) but fails to disclose the particulars of such arrangement.  Thus, with regards to claims 7-8, Motohida fails to disclose that 1) the light guide is a single mode optical fiber (claim 7); 2) that the collimator is disposed at the distal end of the optical fiber (claim 7); 3) that the collimator is a graded index type lens (claim 8).  However, Melsky teaches a suitable arrangement of elements when transmitting laser light to the distal end of a surgical device in order to project a spot of light at a particular angle.  Melsky teaches that an optical fiber (402, Fig.15) can transmit the light to a collimating graded index lens (404,Fig.15) before being reflected at a particular angle by a reflector (406, Fig.15) as described in paragraph [0092].  Although Melsky does not mention that the optical fiber offers single mode transmission of the light, Sakiyama teaches that using a single mode optical fiber to transmit laser light is desirable over a multi-mode fiber (col.6, line 61 to col.7, line 2).  Given the state of the art as taught by Melsky and Sakiyama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a single mode optical fiber as the light guide of Motohida, and to have collimated the light after transmission through such fiber as a suitable equivalent alternative to the arrangement of Motohida to provide the predictable result of emitting a spot of light to a target region (claim 7).
	Furthermore, although Melsky doesn’t explicitly mention the direction of refractive index grading in the collimating graded index lens (i.e. a refractive index is highest on an optical axis and decreases radially outward), Chown evidences that a radially refractive index medium that .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Melsky et al. (US 2017/0189108, hereinafter “Melsky”) and Sakiyama (U.S. Pat. 5,669,871), as evidenced by Chown (U.S. Pat. 4,290,667), as set forth above with respect to claim 8, and further in view of Aldridge et al. (US 2002/0136498, hereinafter “Aldridge”).
As set forth above with respect to claim 8, it would have been obvious to use a graded index type lens to collimate the light as taught by Melsky.  Melsky does not disclose use of a graded index type optical fiber for the same purpose.  However, Aldridge teaches that a graded index type optical fiber can be used as an alternative to a graded index type lens when collimating a beam from an optical fiber (see [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a graded index type optical fiber as an equivalent alternative to the graded index type fiber to provide the predictable result of collimating the beam of light exiting the optical fiber.

Claims 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Sakiyama (U.S. Pat. 5,669,871).

As to claim 14, Motohida discloses that the spot of measurement light can be recognized in the image based on using a filter on the imaging element that corresponds to the wavelength of light (see [0030]) (i.e. using a color filter with the highest sensitivity to the measurement light) but fails to explicitly disclose that the CCD is a color imaging element with a plurality of filter color.  Sakayama discloses what is known in the art: to provide a CCD element with a plurality of filters (e.g. mosaic filter) over the plurality of pixels (col.5, lines 13-23) in order to provide a color image (col.8, lines 16-19).  It would have been obvious to one of ordinary skill in the art 
As to claim 16, Motohida, as set forth above with respect to claim 15, discloses a measurement light generator (light source) and a measurement light control unit (drive unit), but fails to disclose the type of light source.  Sakayama teaches, in the same field of endeavor, to use a laser light source (i.e. laser diode 56, Fig.2, col.5, lines 42-44), which requires a drive unit (39, Fig.2), as the measurement light generator in a similar endoscope measurement apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser light source of the measurement light generator in Motohida since Sakayama teaches that such type of light source is suitable for use in an endoscope measurement system.


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20150222801 A1	KRESSER; Clemens
US 20130194404 A1	Christiansen; Olaf et al.
US 20150373243 A1	TODA; Atsushi
US 20010016096 A1	Feldman, Martin et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795